Motion Granted and Order filed July 27, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00550-CV


                       IN RE STATE FARM LLOYDS


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                      Trial Court Cause Nos. 2010-69039
                              11th District Court
                              Harris County, Texas


                                  ORDER

      On June 26, 2013, relator, State Farm Lloyds, filed a petition for writ of
mandamus in this court See Tex. Gov’t Code § 22.221. Relator asks this court to
order the Honorable Mike D. Miller, Judge of the 11th District Court in Harris
County, Texas, to set aside his order dated June 24, 2013, entered in trial court
cause number 2010-69039, styled Perry and Reatha Beasley v. State Farm Lloyds.
Relator claims the trial court abused its discretion in compelling production of
irrelevant and burdensome discovery and it has no adequate remedy by appeal.
      Relator has also filed a motion for a temporary stay of the trial court’s order.
See Tex. R. App. P. 52.8(b), 52.10. It appears from the facts stated in the petition
that relator’s request for relief requires further consideration and that relator will be
prejudiced unless immediate temporary relief is granted.

      We therefore GRANT relator’s motion and ORDER the trial court’s June
24, 2013 order in trial court cause number 2010-69039, styled Perry and Reatha
Beasley v. State Farm Lloyds, STAYED until a final decision by this court on
relator’s petition for writ of mandamus, or until further order of this court.

      In addition, the court requests the real parties-in-interest, Perry and Reatha
Beasley, to file a response to the petition for writ of mandamus on or before July
5, 2013.


                                    PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                           2